     Case 1:19-cv-00719-GHW-GWG Document 89 Filed 01/28/21 Page 1 of 2

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0046 • E: Jason@levinepstein.com


                                                                                      January 28, 2021
Via Electronic Filing
The Honorable Judge Gregory H. Woods
U.S. District Court, Southern District of New York
500 Pearl Street, Courtroom 12C
New York, NY 10007

                       Re:    Sullivan v. Doctor’s Associates LLC
                              Case No.: 1:19-cv-00719

Dear Honorable Judge Woods:

      This law firm represents Defendants Geeta Fastfood Enterprise Inc. and Abhimanue
Manchanda (together, the “Defendants”) in the above-referenced action.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and 2(C), this letter
respectfully serves to request a pre-motion conference on Defendants’ motion to stay all
discovery pending briefing and resolution of Defendants’ recently filed Motion to Dismiss [Dckt.
Nos. 83-86] (the “Motion to Dismiss”).

        Under Federal Rule of Civil Procedure (“Fed.R.Civ.P.”) 26(c), a district court may stay
discovery “for good cause.” Fed.R.Civ.P. 26(c). “When a motion to dismiss is pending, courts
typically consider several factors in determining whether to stay discovery; including: (1)
whether a defendant has made a strong showing that the plaintiff s claim is unmeritorious, (2) the
breadth of discovery and the burden of responding to it, and (3) the risk of unfair prejudice to the
party opposing the stay.” Am. Fed'n of Musicians & Employers' Pension Fund v. Atl. Recording
Corp., 2016 WL 2641122, at *1 (S.D.N.Y. 2016) (internal quotations and citation omitted).

        There is considerable support for Defendants’ position that the action should be
completely dismissed for lack of subject-matter jurisdiction pursuant to Fed.R.Civ.P. 12(b)(1).
Conversely, Plaintiff could not, nor did he attempt to, make a good-faith argument opposing
dismissal for lack of subject-matter jurisdiction. Rather than submitting a substantive response to
Defendants’ January 14, 2021 pre-motion conference letter [Dckt. No. 73], Plaintiff’s counsel
submitted a single paragraph letter unilaterally requesting a referral to the Court’s mediation
program. [Dckt. No. 75]. Moreover, at the January 21, 2021 conference, Plaintiff’s counsel did
not cite to any controlling legal authority in support of opposing dismissal of the action on the
basis of the subject premises’ permanent closure. It is therefore highly likely that Defendants’
Motion to Dismiss will be granted.

        Under these circumstances, Defendants’ should not be forced to incur the costs of paper
discovery or depositions. At this point, requiring Defendants to participate in discovery before
the Motion to Dismiss is decided will simply complicate what is a straight-forward issue.
Defendants – who been financially ruined as a result of the COVID-19 pandemic [see Dckt. No.
86 at ¶ 3, Dckt. No. 73 at ¶3] – can simply not afford to bear the substantial costs and expenses
of discovery. The burden to Defendants overwhelming favors a stay.
      Case 1:19-cv-00719-GHW-GWG Document 89 Filed 01/28/21 Page 2 of 2




        Lastly, granting a stay would not prejudice, or pose a risk to, Plaintiff. While this case
bears an index number dating to early 2019, Plaintiff, for nearly half-a-year in 2020, did not
prosecute the instant case. Between granting of former co-defendant Doctor’s Associates LLC’s
(“DAL”) motion to dismiss Plaintiff’s January 31, 2020 Second Amended Complaint (the
“SAC”), and the date of Plaintiff’s initiation of any substantive activity on the docket –
September 23, 2020 – nearly five (5) months had passed. [Dckt. Nos. 67, 70]. On September 2,
2020, the Court sua sponte, ordered Plaintiff to submit a joint letter proposed case management
plan on or before September 14, 2020. [Dckt. No. 68]. On September 21, 2020, the Court
threatened to dismiss the Action for failure to prosecute after Plaintiff failed to file a joint letter
and proposed case management plan, as ordered by the Court. [Dckt. No. 69]. Under threat of
sanctions, Plaintiff filed the joint letter and proposed case management plan on September 23,
2020. [Dckt. No. 70]. Of critical importance, Plaintiff’s joint letter proposed case management
plan explicitly requested that all “discovery be stayed”. [Id. at *3, Dckt. No. 70-1 at ¶ 3]. Thus, a
stay of discovery poses no risk to Plaintiff.

       Due to the straight-forward issues involved, and the particularly heavy burden facing
Defendants, it is respectfully requested that the Court consider deciding the request at – or
shortly following – the scheduled telephonic conference. By way of background, the Court
previously granted DAL’s request to stay of discovery at the May 13, 2019 initial pretrial
conference [Dckt. No. 33], without ordering formal briefing. See also Arungwa v. Brennan, 2019
WL 199515, at *2 (S.D.N.Y. 2019) (granting motion to stay discovery pending motion to
dismiss, without requiring formal briefing, noting inter alia that movant’s adversary had
previously consented to a stay of all discovery).

      In the alternative, to the extent the Court requires additional briefing on this matter,
Defendants respectfully request that an expedited briefing schedule be so-ordered.

       In light of the foregoing, Defendants respectfully request that the Court schedule a
telephonic conference as soon as reasonably practicable to discuss Defendants’ motion to stay
discovery.

                                                   Respectfully Submitted,

                                                   LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                   By: /s/ Jason Mizrahi
                                                       Jason Mizrahi
                                                       420 Lexington Ave., Suite 2525
                                                       New York, NY 10170
                                                       Tel.: (212) 792-0048
                                                       Email: Jason@levinepstein.com
                                                       Attorneys for Defendants Geeta Fastfood
                                                       Enterprise Inc. and Abhimanue Manchanda

To:    All Counsel of Record (via ECF)
